Citation Nr: 0843756	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  04-17 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder.

2.	Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD), 
schizophrenia on both direct and secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to October 
1970.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico. The Board 
remanded this matter in January 2007 to provide notice of the 
evidentiary requirements to reopen the veteran's claim under 
the Veterans Claims Assistance Act of 2000 (VCAA).

The Board is reopening the previously denied claim. The claim 
for service connection for a psychiatric disorder, including 
PTSD and schizophrenia on both direct and secondary basis on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.	An April 1971 RO rating decision granted service 
connection for anxiety neurosis with phobic features.

2.	Through an July 1975 rating action the RO proposed the 
severance of service connection for a psychiatric disorder, 
then diagnosed as chronic undifferentiated schizophrenia. In 
October 1975, the RO implemented this proposed action.

3.	The Board's decision of February 1977 denied the 
veteran's claim for entitlement to restoration of service 
connection for a psychiatric disorder.

4.	The RO denied the veteran's petition to reopen the claim 
for service connection for a psychiatric disorder in a 
January 1991 rating decision, and again in a May 1995 
decision. The veteran did not appeal from these decisions. 


5.	Since the May 1995 rating decision additional evidence 
has been received which was not previously of record, and 
relates to an unestablished fact necessary to substantiate 
the veteran's claim.


CONCLUSIONS OF LAW

1.	The May 1995 rating decision that denied the veteran's 
petition to reopen a claim for service connection for a 
psychiatric disorder is final. 38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.104(a) (2008).

2.	New and material evidence has been received to reopen 
the previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 
5126 (West 2002 & Supp. 2008), prescribes several 
requirements as to VA's duty to notify and assist a claimant 
with the evidentiary development of a pending claim for 
compensation or other benefits. Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

The Board is granting the veteran's petition to reopen a 
claim for service connection for a psychiatric disorder, and 
remanding the underlying claim on the merits for additional 
development. A determination on whether the VCAA's duty to 
notify and assist provisions were satisfied is unnecessary at 
this point pending further development and the readjudication 
of the claim. See Bernard v. Brown, 4 Vet. App. 384 (1993). 
See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Analysis

In an April 1971 rating decision, the RO initially granted 
service connection for anxiety neurosis with phobic features, 
later amended to schizophrenia undifferentiated type. In an 
October 1975 rating decision, service connection was severed. 
The veteran appealed this decision to the Board, which denied 
the appeal in February 1977 because of the lack of a 
diagnosis or confirmed symptoms of a psychiatric disability 
during service, and of medical evidence of a causal 
association between an April 1971 VA examiner's diagnosis of 
anxiety neurosis and an incident of the veteran's service. 
That decision became final and binding. 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 3.104(a), 20.1100.

A January 1991 RO rating decision denied a petition to reopen 
a claim for service connection for a psychiatric disorder, 
based upon the finding that new and material evidence had not 
been received to reestablish service connection, i.e., 
evidence demonstrating the veteran had a psychiatric 
disability of service origin. The new evidence considered was 
primarily that of VA outpatient medical records from several 
sources. The veteran did not appeal from the denial of 
benefits.

The RO's May 1995 rating decision denied a subsequent 
petition to reopen. The new evidence considered again 
consisted of VA medical records which showed treatment for a 
mental health disorder post-service, but not within the 
applicable presumptive period or otherwise establishing a 
relationship to service. The veteran did not appeal, and the 
decision became final on the merits. See U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.200, 20.201. 

The Board will consider the evidence of record since the May 
1995 rating decision in reviewing the veteran's current 
petition to reopen. See Juarez v. Peake, 21 Vet. App. 537, 
542 (2008) (in adjudicating a petition to reopen 
consideration must be provided to evidence received since the 
last final rating decision on a claim, whether a denial of 
the original claim or a petition to reopen).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

Reviewing the evidence received since the RO's May 1995 
rating decision in this case, the claims file includes 
additional records of VA outpatient treatment and 
hospitalization from the San Juan VA Medical Center (VAMC) 
dated from June 1990 to March 1991, August to September 1993, 
and March 2001 to May 2007,      as well as VA medical 
examinations dated from February 2002 and August 2003, and 
several statements the veteran provided in support of her 
claim. 

The record of a VA March 2007 psychiatric evaluation 
indicates the finding that the veteran reported several 
current depressive symptoms and further identified an 
incident during service which involved a sexual assault. The 
VA psychiatrist conducted a mental status examination and 
determined that the veteran had chronic mood and psychotic 
disorders with moderate depressive symptoms, and symptoms 
compatible with PTSD. The diagnosis was PTSD due to military 
sexual trauma, depressive disorder not otherwise specified 
(NOS), and psychotic disorder NOS.
There is also a January 2006 report from another VA 
psychiatrist stating that symptoms of a schizophrenic 
disorder manifested that were associated with the veteran's 
service, although there were some PTSD symptoms present.

These recently obtained VA outpatient records provide 
evidence of a current diagnosis of PTSD with the 
psychiatrist's statement further that there was a plausible 
causal relationship between this diagnosis and an incident of 
the veteran's service. This indicates competent evidence of a 
psychiatric disorder that a treatment provider has considered 
related to service, the element previously lacking at the 
time of the May 1995 final RO rating decision. Additionally, 
the January 2006 VA psychiatrist considered symptoms of a 
schizophrenic disorder to have had a connection to the 
veteran's service. As a result, the above medical records 
constitute new and material evidence to warrant reopening the 
veteran's claim. 38 C.F.R. 
§ 3.156; Hickson v. West, 11 Vet. App. 374, 378 (1998). 

Accordingly, the petition to reopen a claim for service 
connection for a psychiatric disorder is granted, and the 
claim will be readjudicated on merits.


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for a psychiatric disorder, the 
appeal to this extent is granted.




REMAND

The Board is remanding the claim for the RO/AMC to conduct 
appropriate research pursuant to VA's duty to assist and to 
afford the veteran a comprehensive psychiatric examination. 
Although the psychiatric examination will ascertain if the 
veteran has any mental disorder which was incurred in or as a 
result of military service, specific inquiry will be directed 
due to: (1) any form of schizophrenia; (2) PTSD and (3) any 
mental disorder, including anxiety neurosis secondary to the 
service-connected pelvic inflammatory disease.   

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (2008).                  

However, under 38 C.F.R. § 3.304(f)(3), where a PTSD claim is 
premised upon an in-service personal assault, the in-service 
stressor requirement may be substantiated from alternative 
sources.  These include records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, physicians, and other sources. Evidence 
of behavior changes following the claimed assault is one type 
of relevant evidence that may be found in these sources. 38 
C.F.R. § 3.304(f)(3)). On remand, the veteran must be advised 
of these provisions. See Bradford v. Nicholson, 20 Vet. App. 
200, 205-06 (2006). 

The record also indicates that the veteran has been found 
disabled by the Social Security Administration. The RO/AMC 
must obtain the records associated with this award. Murincsak 
v. Derwinski, 2 Vet. App. 363, 370-72 (1992). Accordingly, 
the RO should contact the SSA and obtain and associate with 
the claims file copies of the veteran's records regarding SSA 
benefits, including the complete medical records upon which 
any decision was based. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(2) (2007). 

Under 38 C.F.R. § 3.304(f)(3), VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred. After completion of the above 
development, the RO/AMC will submit such evidence to a mental 
health care provider and request an appropriate opinion.  

The Board has not formed an opinion as to the merits of the 
claim, and the examining mental health care professional must 
review the claims folder as directed below. However, in an 
effort to assist the examiner, the Board notes that the 
veteran's April 1969 pre-entrance physical examination noted 
no gynecological or mental health symptoms or complaints. 

Service medical records include "nursing notes," reflecting 
that on March 30, 1970 at 11:00 a.m., the veteran was 
admitted to the Noble Army Hospital in Fort McClellan, 
Alabama. She complained of abdominal pain and had a vaginal 
discharge. At 7:30 p.m., she was administered Darvon for pain 
and one hour later was noted to be "very nervous and 
depressed," was "crying," and complained of  "chills and 
dizziness." Although she was noted to have "no complaint" 
the following day, on April 1, 1970, a nurse noted that the 
veteran did "not want to get up and clean up." She was 
diagnosed and treated for pelvic inflammatory disease and was 
discharged to duty on April 4, 1970. The September 1970 
military separation examination showed the veteran reported 
having "nervous trouble." She was discharged from active 
duty in October 1970.

The RO's original determination in an April 1971 decision to 
grant service connection for a psychiatric disorder noted the 
diagnosis on a January 1971 VA examination of anxiety 
neurosis with phobic features. Also indicated was evidence of 
apparent anxiety and depressive symptomatology during the 
April 1970 in-service hospitalization. 

The record further notes a VA hospitalization for a two-week 
period in March 1972, and again in June 1972 for 
schizophrenia, undifferentiated type. In September 1972, a VA 
psychiatrist diagnosed schizophrenia, undifferentiated type 
that was moderate in degree, and the result of a maturation 
of anxiety neurosis. In October 1972, a private psychologist 
treating the veteran diagnosed schizoaffective schizophrenia. 
There were two additional VA hospitalizations for what was 
diagnosed as undifferentiated schizophrenia. 

As noted, in October 1975, the RO severed service connection 
for a psychiatric disorder, on the basis that the April 1971 
decision's grant of benefits constituted a clear and 
unmistakable error. The RO found that there was no actual 
confirmed diagnosis or symptoms of a psychiatric disability 
in service, or reason to associate post-service diagnosed 
anxiety neurosis with the veteran's service. A Board decision 
of February 1977 denied a claim for restoration of service 
connection given that service treatment history showed an 
isolated reference to nervousness and depression with no 
finding of a chronic psychiatric disability. There was also 
no indication that post-service anxiety neurosis had its 
origin in service.

The report of a private psychiatric evaluation in April 1990 
indicates an impression of chronic schizophrenia in partial 
remission. In August 1993 the veteran underwent VA 
hospitalization of several days for an episode of atypical 
depression. Records from the San Juan VAMC indicate on an 
October 2001 psychiatrist's report symptoms characterized by 
chronic anxiety, and depression with difficulty sleeping and 
severe irritability. The July 2004 treatment note from this 
psychiatrist stated that the veteran's symptomatology was 
consistent with schizophrenic disorder that began in service 
following a reported sexual assault during that time period, 
although there also were some PTSD related symptoms. 

Another VA psychiatric treatment provider in November 2006 on 
evaluating the veteran diagnosed mood disorder NOS, psychotic 
disorder NOS, and rule out PTSD. However, during a March 2007 
consultation this psychiatrist determined that there were 
chronic mood and psychotic disorders with moderate depressive 
symptoms and symptoms compatible with PTSD. The diagnosis was 
PTSD due to military sexual trauma, depressive disorder NOS, 
and psychotic disorder NOS.





Accordingly, the case is REMANDED for the following action:
    
1.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for any 
psychiatric disorder (including 
schizophrenia, an anxiety disorder and 
PTSD) that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  
    
2.  The RO/AMC will send the veteran 
additional correspondence providing 
notification of the provisions of 38 
C.F.R. § 3.304(f)(3) pertaining to the 
alternative sources of evidence which may 
be used to substantiate the occurrence of 
an in-service personal assault, in 
support of a claim for service connection 
for PTSD. Also inform the veteran of the 
opportunity to provide further evidence 
or information that pertains to the 
process of stressor verification.

3.  The RO/AMC will obtain a copy of the 
veteran's disability award administered 
by the Social Security Administration, 
including a copy of all medical records 
used by that agency in its determination.

4.  The RO/AMC will contact the VA 
Medical Center in San Juan, Puerto Rico 
and request all available treatment 
records on file dated since May 2007. 

5.  The RO/AMC will obtain the veteran's 
military personnel records from the 
National Personnel Records Center or 
other appropriate records depository. 

All records/responses received should be 
associated with the claims file. In 
requesting these records, the RO/AMC's 
efforts to obtain them must continue 
until it is determined that they do not 
exist or that further attempts to obtain 
them would be futile. The non-existence 
or unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

6. After, and only after the above 
development has been completed or it has 
been determined that the subject records 
are not available, the RO/AMC should 
schedule the veteran for a VA examination 
for purpose of determining whether she 
has a psychiatric disorder that is 
casually related to service, including 
schizophrenia, an anxiety neurosis 
including secondary to pelvic 
inflammatory disease or PTSD

The following considerations will govern 
the examination:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.


b. If deemed appropriate by the 
examiner, the veteran may be 
scheduled for further medical 
examination. All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record. In particular: 

d. The VA examiner should identify 
all psychiatric disorders that the 
veteran currently experiences. In 
particular, the VA examiner must 
indicate whether the veteran has (1) 
schizophrenia; (2) an anxiety 
disorder; and (3) PTSD. The 
diagnosis stated must further 
indicate whether the diagnosis is 
supportable as defined under the 
DSM-IV. 

e. The examiner must also respond to 
the following:

(1) If the veteran's claimed 
stressor during service of an 
alleged sexual assault has been 
corroborated, the examiner must 
then determine whether the 
veteran has PTSD that is due to 
this verified in-service 
stressor;

(2) If the veteran's claimed 
stressor during service of an 
alleged sexual assault has not 
been corroborated, the examiner 
must then determine, based upon 
a review of the veteran's 
service medical records and all 
other evidence of record, 
whether the evidence of record 
indicates that a personal 
assault occurred as alleged by 
the veteran;

(3) If the veteran has 
schizophrenia, whether such 
disorder is attributable to any 
incident of military service, 
and whether any in-service 
symptomatology may be 
characterized as prodromal and 
whether the diagnosis of 
anxiety neurosis with phobic 
features on an April 1971 VA 
examination constituted the 
onset of a psychosis within 
one-year of service discharge.

(4) If the veteran has an 
anxiety neurosis, whether such 
disorder is attributable to any 
incident of military service, 
including but not limited to 
the instance of pelvic 
inflammatory disease treated in 
service. 

The examiner must state the medical 
basis or bases for these opinions. 
If the examiner   is unable to 
render an opinion without resort to 
speculation, he or she should so 
state. 

7. When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to 
be appropriate under the law. Then 
readjudicate the claim for entitlement to 
service connection for a psychiatric 
disorder, including PTSD.

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. If the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2 (If the findings on an examination report are incomplete, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.). If the benefit sought 
on appeal is not granted to the veteran's satisfaction, she 
and her representative must be furnished a Supplemental 
Statement of the Case and afforded an opportunity to respond. 
Thereafter, if in order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts     are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of her claim. 

The veteran is advised that it is her responsibility to 
report for the examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The veteran need take no action unless she is notified to do 
so. She has the right to submit any additional evidence 
and/or argument on the matter the Board has remanded to the 
RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).


 Department of Veterans Affairs


